United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1719
                                  ___________

Susan G. Dewerff,                     *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Social Security Administration;       * District of South Dakota.
Commissioner of Social Security;      *
United States Attorney; Attorney      * [UNPUBLISHED]
General of the United States,         *
                                      *
             Appellees.               *
                                 ___________

                            Submitted: January 27, 2005
                               Filed: February 9, 2005
                                ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Susan Dewerff appeals the district court’s1 order and judgment affirming the
suspension of her supplemental security income (SSI) from November 1998 through
April 2000, based on a finding that Dewerff had more than $2,000 in nonexcludable

      1
       The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota, adopting the report and recommendations of the
Honorable John E. Simko, United States Magistrate Judge for the District of South
Dakota.
resources. See 20 C.F.R. § 416.1205 (2004) (disabled individual with no spouse is
eligible for SSI only if her nonexcludable resources do not exceed $2,000).

       Having carefully reviewed the record, we conclude the administrative law
judge’s (ALJ’s) decision to deny benefits--based on the ALJ’s determination that
Dewerff failed to provide credible evidence that she had “spent down” her excess
resources below the $2,000 threshold--is supported by substantial evidence in the
record as a whole. See Zeiler v. Barnhart, 384 F.3d 932, 935 (8th Cir. 2004) (appeals
court affirms denial of benefits where substantial evidence in record as whole
supports ALJ’s decision); Gregg v. Barnhart, 354 F.3d 710, 714 (8th Cir. 2003) (if
ALJ expressly discredits claimant, and gives good reasons for doing so, court will
normally defer to credibility assessment); Hudson v. Bowen, 849 F.2d 433, 434 (9th
Cir. 1988) (in calculating whether claimant spent down excess resources for purposes
of SSI, ALJ may disregard self-serving statements that cannot be verified).

      Accordingly, we affirm.
                     ______________________________




                                         -2-